                                               Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 1 of 14



                                        1 ROBERT C. SCHUBERT (S.B.N. 62684)                   RYAN M. KELLY (pro hac vice admitted)
                                          rschubert@sjk.law                                   rkelly@andersonwanca.com
                                        2 WILLEM F. JONCKHEER (S.B.N. 178748)                 ANDERSON & WANCA
                                          wjonckheer@sjk.law                                  3701 Algonquin Road, Suite 500
                                        3 SCHUBERT JONCKHEER & KOLBE LLP                      Rolling Meadows, Illinois 60008
                                          Three Embarcadero Center, Suite 1650                Telephone: (847) 368-1500
                                        4 San Francisco, California 94111                     Facsimile: (847) 368-1501
                                          Telephone:     (415) 788-4220
                                        5 Facsimile:     (415) 788-0161

                                        6 Local Counsel for Plaintiff                         Counsel for Plaintiff

                                        7
                                                                          UNITED STATES DISTRICT COURT
                                        8
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                            Sarbjit Dhesi, DC, QME, ACTAR, a California            Case No. 3:18-cv-06476-JD
                                       10
                                            resident, individually and as the representative of
                                                                                                   FIRST AMENDED CLASS ACTION
      San Francisco, CA 94111




                                       11   a class of similarly-situated persons,
                                                                                                   COMPLAINT
          (415) 788-4220




                                       12                   Plaintiff,
                                                   v.
                                       13
                                            Optum, Inc., OptumRx Administrative Services,
                                       14   LLC, Avella of Deer Valley, Inc., BriovaRx
                                            Specialty, LLC, and BriovaRx Infusion Services,
                                       15   Inc.,
                                       16                   Defendants.

                                       17                         FIRST AMENDED CLASS ACTION COMPLAINT
                                       18          Plaintiff Sarbjit Dhesi, DC, QME, ACTAR (“Plaintiff”), brings this action on behalf of
                                       19   himself and all others similarly situated, through his attorneys, and except as to those allegations
                                       20   pertaining to Plaintiff or his attorneys, which allegations are based upon personal knowledge,
                                       21   alleges the following upon information and belief against Defendants Optum, Inc., OptumRx
                                       22   Administrative Services, LLC, Avella of Deer Valley, Inc., BriovaRx Specialty, LLC, and
                                       23   BriovaRx Infusion Services, Inc., (collectively “Defendants”):
                                       24                                    PRELIMINARY STATEMENT
                                       25          1.       This case challenges Defendants’ practice of sending “unsolicited advertisements”
                                       26   by facsimile.
                                       27

                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                               Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 2 of 14



                                        1           2.      The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

                                        2   Fax Prevention Act of 2005, 47 USC § 227 (collectively, “TCPA” or the “Act”), and the

                                        3   regulations promulgated under the Act, prohibits a person or entity from faxing or having an

                                        4   agent fax advertisements without the recipient’s prior express invitation or permission. The TCPA

                                        5   provides a private right of action and provides statutory damages of $500 per violation.

                                        6   Defendants have sent facsimile transmissions of unsolicited advertisements to Plaintiff and the

                                        7   Class in violation of the TCPA, including, but not limited to, the facsimile transmission of an

                                        8   unsolicited advertisement on or about August 22, 2018 (“the Fax”), a true and correct copy of

                                        9   which is attached hereto as Exhibit A and made a part hereof. The Fax describes the commercial
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   availability or quality of Defendants’ property, goods or services, namely, Defendants’ specialty
      San Francisco, CA 94111




                                       11   pharmacy services and Defendants’ infusion services, and further states that “Avella Specialty
          (415) 788-4220




                                       12   Pharmacy joins the BriovaRX family of pharmacies.” (Ex. A). Plaintiff alleges on information

                                       13   and belief that Defendants have sent, and continue to send, unsolicited advertisements via

                                       14   facsimile transmission in violation of the TCPA, including but not limited to those advertisements
                                       15   sent to Plaintiff.
                                       16           3.      Unsolicited faxes damage their recipients. A junk fax recipient loses the use of its
                                       17   fax machine, paper, and ink toner. An unsolicited fax wastes the recipient’s valuable time that
                                       18   would have been spent on something else. A junk fax interrupts the recipient’s privacy.
                                       19   Unsolicited faxes prevent fax machines from receiving authorized faxes, prevent their use for

                                       20   authorized outgoing faxes, cause undue wear and tear on the recipients’ fax machines, and require

                                       21   additional labor to attempt to discern the source and purpose of the unsolicited message.

                                       22           4.      On behalf of itself and all others similarly situated, Plaintiff brings this case as a

                                       23   class action asserting claims against Defendants under the TCPA. Plaintiff seeks to certify a class

                                       24   including faxes sent to Plaintiff and other advertisements sent without proper opt-out language

                                       25   (thereby precluding the affirmative defense of established business relationship (EBR)), or

                                       26   without prior express invitation or permission.

                                       27           5.      Plaintiff is informed and believes, and upon such information and belief avers, that

                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                                                                                                                                     2
                                               Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 3 of 14



                                        1   this action is based upon a common nucleus of operative fact because the facsimile transmissions

                                        2   at issue were and are being done in the same or similar manner. This action is based on the same

                                        3   legal theory, namely liability under the TCPA. This action seeks relief expressly authorized by

                                        4   the TCPA: (i) injunctive relief enjoining Defendants, their employees, agents, representatives,

                                        5   contractors, affiliates, and all persons and entities acting in concert with them, from sending

                                        6   unsolicited advertisements in violation of the TCPA; and (ii) an award of statutory damages in the

                                        7   minimum amount of $500 for each violation of the TCPA, and to have such damages trebled, as

                                        8   provided by § 227(b)(3) of the Act.

                                        9                                     JURISDICTION AND VENUE
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          6.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C. §
      San Francisco, CA 94111




                                       11   227.
          (415) 788-4220




                                       12          7.      Venue is proper in this District because Defendants committed a statutory tort

                                       13   within this District and a significant portion of the events took place within this District.

                                       14          8.      Intradistrict Assignment: Pursuant to Civil L.R. 3-2(c) and 3-5(b), assignment to
                                       15   the San Francisco and Oakland Division of the Northern District of California (the “Division”) is
                                       16   proper, because a substantial part of the events or omissions which give rise to the claims
                                       17   occurred in this Division. Defendants promote, market, and sell products and/or services in this
                                       18   Division, and advertise in this Division. Further, Plaintiff’s business office is located in Contra
                                       19   Costa County and within this Division.

                                       20                                                 PARTIES

                                       21          9.      Plaintiff, Sarbjit Dhesi, DC, QME, ACTAR, is a California resident whose

                                       22   business office is located at 1081 Market Place, Suite 100, San Ramon, California, which is

                                       23   within this judicial district. Dr. Dhesi is a licensed Doctor of chiropractic, qualified medical

                                       24   examiner, and a certified accident reconstructionist from the Accreditation Commission for

                                       25   Traffic Reconstruction.

                                       26          10.     On information and belief, Defendant Optum, Inc. (“Optum”) is a Delaware

                                       27   corporation.

                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                                                                                                                                  3
                                               Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 4 of 14



                                        1          11.      On information and belief, Defendant, OptumRx Administrative Services (“Optum

                                        2   RX Administrative”), LLC is a Texas limited liability company.

                                        3          12.      On information and belief, Defendant Avella of Deer Valley, Inc. (“ADV”) is an

                                        4   Arizona corporation.

                                        5          13.      On information and belief, Defendant BriovaRX Specialty, LLC (“BriovaRx

                                        6   Specialty”) is a Delaware limited liability company.

                                        7          14.      On information and belief, Defendant BriovaRx Infusion Services, Inc.

                                        8   (“BriovaRX Infusion”) is a Delaware corporation.

                                        9          15.      On information and belief, Optum owns (directly or indirectly) Optum RX
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Administrative, ADV, BriovaRX Specialty, and BriovaRX Infusion.
      San Francisco, CA 94111




                                       11          16.      On information and belief, OptumRX Administrative owns BriovaRX Specialty.
          (415) 788-4220




                                       12                                                 FACTS

                                       13          17.      The Fax, which was not “addressed” to anyone, see Ex. A, was sent by Defendants

                                       14   to Plaintiff’s fax number on August 22, 2018. The Fax lists the names/logos of Avella and
                                       15   BriovaRx at the top in large bold-faced letters, states in boldfaced letters that “Avella Specialty
                                       16   Pharmacy joins the BriovaRx family of pharmacies,” and provides the following:
                                       17          We are pleased to announce that Avella™ is now part of the BriovaRx®
                                                   pharmacy family. BriovaRx and Avella are both leading specialty pharmacy
                                       18
                                                   services companies dedicated to helping administer and deliver high-quality,
                                       19          cost-effective specialty pharmacy care.

                                       20          You’ve entrusted your patients to us and we appreciate the responsibility that
                                                   comes with that trust. Now we will be able to expand our industry-leading
                                       21          technology and clinical resources and that’s the good news.
                                       22          We are committed to offering services that help patients and clients alike. This
                                       23          partnership will allow us to:

                                       24
                                                   •     Better serve the needs of our most vulnerable patients
                                       25
                                                   •     Improve health outcomes while reducing overall health care costs
                                       26
                                                   •     Offer expanded services including infusion, compounding, and 503A and
                                       27                503B solutions
                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                                                                                                                                  4
                                               Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 5 of 14



                                        1
                                                   Our success is based on a very personalized approach to service and support.
                                        2          That won't change. For the foreseeable future, we will continue to operate both
                                        3          companies as we do today, under their existing names. There are no current
                                                   plans to change any of the people you work with, your patients'
                                        4          prescription fulfillment process or the clinical support model we employ on
                                                   a daily basis.
                                        5
                                                   We look forward to talking more with you about how this partnership will
                                        6          benefit you and your patients.
                                        7          To learn more, contact your Avella or BriovaRx account manager.
                                        8   (Ex. A) (emphasis in original).
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                                   18.     The bottom of the Fax states that “BriovaRX is a registered service mark of
                                       10
                                            OptumRX Administrative Services, LLC, and Optum company.” (Ex. A). The bottom of the Fax
      San Francisco, CA 94111




                                       11
          (415) 788-4220




                                            also contains the following: “To opt out from future faxes go to www.removemyfaxnumber.com
                                       12
                                            and enter PIN# 16779, or call 800-321-4433. The recipient may make a request to the sender not
                                       13
                                            to send any future faxes and that failure to comply with the request within 30 days is unlawful.”
                                       14
                                            (Ex. A).
                                       15
                                                   19.     The Fax advertises the commercial availability and quality of Defendants’
                                       16
                                            specialty pharmacy and infusion services, including compounding and 503A and 503B solutions.
                                       17
                                                   20.     The Federal Communication Commission (“FCC”) regulations implementing the
                                       18
                                            TCPA define the term “sender” as follows: “the person or entity on whose behalf a facsimile
                                       19
                                            unsolicited advertisement is sent or whose goods or services are advertised or promoted in the
                                       20
                                            unsolicited advertisement.” 47 C.F.R. § 64.1200(f)(10). The term sender is disjunctive—a fax can
                                       21
                                            be sent on the advertiser’s behalf, or the fax can advertise or promote a defendant’s goods or
                                       22
                                            services, or both.
                                       23
                                                   21.     Defendants ADV, BriovaRX Specialty and BriovaRX Infusion are each “senders”
                                       24
                                            of the Fax because the Fax advertises the commercial availability and quality of their goods and
                                       25
                                            services, namely their specialty pharmacy goods and services and their infusion goods and
                                       26
                                            services. On information and belief, these Defendants receive some or all of the revenues from
                                       27

                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                                                                                                                                5
                                               Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 6 of 14



                                        1   the sale of the products, goods, and services advertised on the unsolicited faxes (Exhibit A), and

                                        2   Defendants profit and benefit from the sale of the products, goods, and services advertised on the

                                        3   unsolicited faxes.

                                        4           22.     Defendants Optum and Optum RX Administrative are also “senders” because the

                                        5   Fax advertises the availability and quality of their property, goods and services—specialty

                                        6   pharmacy goods and services and infusion goods and services. On information and belief, these

                                        7   Defendants also receive some or all of the revenues from the sale of the products, goods, and

                                        8   services advertised on the unsolicited faxes (Exhibit A), and Defendants profit and benefit from

                                        9   the sale of the products, goods, and services advertised on the unsolicited faxes.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           23.     Plaintiff did not give Defendants “prior express invitation or permission” to send
      San Francisco, CA 94111




                                       11   the Fax. Plaintiff has no knowledge as to why the Fax was sent to Plaintiff’s fax machine.
          (415) 788-4220




                                       12           24.     Plaintiff did not have an “established business relationship” with Defendants.

                                       13   Plaintiff has never had an account manager for Avella Specialty Pharmacy or BriovaRX as

                                       14   indicated on the Fax. Plaintiff is not—nor has it ever been—a customer or client of these
                                       15   companies.
                                       16           25.     Plaintiff had no interest in learning that Avella is now part of the BriovaRx
                                       17   pharmacy, and no interest in talking with Defendants about how this partnership will benefit
                                       18   Plaintiff’s patients.
                                       19           26.     On information and belief, Defendants faxed the same and other unsolicited

                                       20   facsimiles without the required opt-out language to Plaintiff and more than 25 other recipients.

                                       21           27.     There is no reasonable means for Plaintiff (or any other class member) to avoid

                                       22   receiving unauthorized faxes. Fax machines are left on and ready to receive the urgent

                                       23   communications their owners desire to receive.

                                       24           28.     Defendants’ opt-out notice does not comply with the requirements set forth in 47

                                       25   U.S.C. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                                       26                                  CLASS ACTION ALLEGATIONS

                                       27           29.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action

                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                                                                                                                                 6
                                               Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 7 of 14



                                        1   pursuant to the TCPA, on behalf of the following class of persons:

                                        2          All persons who (1) on or after four years prior to the filing of this action, (2) were
                                                   sent telephone facsimile messages of material advertising the commercial
                                        3          availability or quality of any property, goods, or services by or on behalf of
                                                   Defendants, (3) from whom Defendants did not obtain “prior express invitation or
                                        4          permission” to send fax advertisements, and/or (4) where the fax advertisements
                                                   did not include an opt-out notice compliant with 47 C.F.R. § 64.1200(a)(4)(iii).
                                        5

                                        6   Excluded from the Class are the Defendants, their affiliates, employees, agents and members of

                                        7   the Judiciary, and any person who has currently filed an action seeking compensation for TCPA

                                        8   violations. Plaintiff reserves the right to amend the class definition upon completion of class

                                        9   certification discovery.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          30.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon
      San Francisco, CA 94111




                                       11   such information and belief avers, that the number of persons and entities of the Class is
          (415) 788-4220




                                       12   numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and

                                       13   upon such information and belief avers, that the number of class members is at least forty.

                                       14          31.     Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact
                                       15   apply to the claims of all class members. Common material questions of fact and law include, but

                                       16   are not limited to, the following:

                                       17          (a)     Whether the Defendants sent unsolicited fax advertisements;

                                       18          (b)     Whether the Defendants are “senders” of the Fax as that term is defined in 47

                                       19   C.F.R. § 64.1200(f)(10);

                                       20          (c)     Whether the Defendants’ faxes advertised the commercial availability or quality of

                                       21   Defendants’ property, goods, or services;

                                       22          (d)     The manner and method the Defendants used to compile or obtain the list of fax

                                       23   numbers to which they sent Exhibit A, other unsolicited faxed advertisements or other

                                       24   advertisements without the required opt-out language;

                                       25          (e)     Whether the Defendants faxed advertisements without first obtaining the

                                       26   recipient’s prior express invitation or permission;

                                       27          (f)     Whether the Defendants sent the faxed advertisements knowingly;

                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                                                                                                                              7
                                               Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 8 of 14



                                        1             (g)   Whether the Defendants violated the provisions of 47 U.S.C. § 227 and the

                                        2   regulations promulgated thereunder;

                                        3             (h)   Whether the faxes contain an “opt-out notice” that complies with the requirements

                                        4   of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder, and the effect of the

                                        5   failure to comply with such requirements;

                                        6             (i)   Whether the Defendants should be enjoined from faxing advertisements in the

                                        7   future;

                                        8             (j)   Whether Plaintiff and the other members of the class are entitled to statutory

                                        9   damages; and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10             (k)   Whether the Court should award treble damages.
      San Francisco, CA 94111




                                       11             32.   Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff’s claims are typical of the claims of
          (415) 788-4220




                                       12   all class members. Plaintiff received the same or similar faxes as the faxes sent by or on behalf of

                                       13   the Defendants advertising products, goods, and services of the Defendants during the class

                                       14   period. Plaintiff is making the same claims and seeking the same relief for itself and all class
                                       15   members based upon the same federal statute. Defendants have acted in the same or in a similar
                                       16   manner with respect to Plaintiff and all the class members by sending Plaintiff and each member
                                       17   of the class the same or similar faxes or faxes which did not contain the proper opt-out language
                                       18   or were sent without prior express invitation or permission.
                                       19             33.   Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will fairly

                                       20   and adequately represent and protect the interests of the class. Plaintiff is interested in this matter,

                                       21   has no conflicts, and has retained experienced class counsel to represent the class.

                                       22             34.   Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): Common questions of

                                       23   law and fact predominate over any questions affecting only individual members, and a class

                                       24   action is superior to other methods for the fair and efficient adjudication of the controversy

                                       25   because:

                                       26             (a)   Proof of the claims of Plaintiff will also prove the claims of the class without the

                                       27   need for separate or individualized proceedings;

                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                                                                                                                                   8
                                               Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 9 of 14



                                        1           (b)     Evidence regarding defenses or any exceptions to liability that the Defendants may

                                        2   assert and prove will come from the Defendants’ records and will not require individualized or

                                        3   separate inquiries or proceedings;

                                        4           (c)     Defendants have acted and are continuing to act pursuant to common policies or

                                        5   practices in the same or similar manner with respect to all class members;

                                        6           (d)     The amount likely to be recovered by individual class members does not support

                                        7   individual litigation. A class action will permit a large number of relatively small claims

                                        8   involving virtually identical facts and legal issues to be resolved efficiently in one proceeding

                                        9   based upon common proof; and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           (e)     This case is inherently manageable as a class action in that:
      San Francisco, CA 94111




                                       11                   (i)     The Defendants identified persons or entities to receive the fax transmissions
          (415) 788-4220




                                       12   and it is believed that the Defendants’ computer and business records will enable Plaintiff to readily

                                       13   identify class members and establish liability and damages;

                                       14                   (ii)    Liability and damages can be established for Plaintiff and the class with the
                                       15   same common proof;
                                       16                   (iii)   Statutory damages are provided for in the statute and are the same for all
                                       17   class members and can be calculated in the same or a similar manner;
                                       18                   (iv)    A class action will result in an orderly and expeditious administration of
                                       19   claims and it will foster economics of time, effort, and expense;

                                       20                   (v)     A class action will contribute to uniformity of decisions concerning the

                                       21   Defendants’ practices; and

                                       22                   (vi)    As a practical matter, the claims of the class are likely to go unaddressed

                                       23   absent class certification.

                                       24                                                COUNT I

                                       25                  Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

                                       26           35.     The TCPA makes it unlawful for any person to “use any telephone facsimile

                                       27   machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                                                                                                                                9
                                              Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 10 of 14



                                        1   advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).

                                        2          36.     The TCPA defines “unsolicited advertisement” as “any material advertising the

                                        3   commercial availability or quality of any property, goods, or services which is transmitted to any

                                        4   person without that person’s prior express invitation or permission, in writing or otherwise.” 47

                                        5   U.S.C. § 227(a)(5).

                                        6          37.     Opt-Out Notice Requirements. The TCPA strengthened the prohibitions against

                                        7   the sending of unsolicited advertisements by requiring, in section (b)(1)(C)(iii) of the Act, that

                                        8   senders of faxed advertisements place a clear and conspicuous notice on the first page of the

                                        9   transmission that contains the following among other things (hereinafter collectively the “Opt-Out
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Notice Requirements”):
      San Francisco, CA 94111




                                       11                  A.      a statement that the recipient is legally entitled to opt-out of receiving
          (415) 788-4220




                                       12                  future faxed advertisements – knowing that he or she has the legal right to request

                                       13                  an opt-out gives impetus for recipients to make such a request, if desired;

                                       14                  B.      a statement that the sender must honor a recipient’s opt-out request within
                                       15                  30 days and the sender’s failure to do so is unlawful – thereby encouraging
                                       16                  recipients to opt-out, if they did not want future faxes, by advising them that their
                                       17                  opt-out requests will have legal “teeth”;
                                       18                  C.      a statement advising the recipient that he or she may opt-out with respect to
                                       19                  all of his or her facsimile telephone numbers and not just the ones that receive a

                                       20                  faxed advertisement from the sender – thereby instructing a recipient on how to

                                       21                  make a valid opt-out request for all of his or her fax machines; and

                                       22                  D.      The opt-out language must be conspicuous.

                                       23          The requirement of (1) above is incorporated from section (b)(D)(ii) of the Act. The

                                       24   requirement of (2) above is incorporated from section (b)(D)(ii) of the Act and the rules and

                                       25   regulations of the FCC in ¶ 31 of its 2006 Report and Order (In re Rules & Regulations

                                       26   Implementing the Telephone Consumer Protection Act, Junk Prevention Act of 2005, 21 F.C.C.R.

                                       27   3787, 2006 WL 901720, which rules and regulations took effect on August 1, 2006). The

                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                                                                                                                                 10
                                              Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 11 of 14



                                        1   requirements of (3) above are contained in section (b)(2)(E) of the Act and incorporated into the

                                        2   Opt-Out Notice Requirements via section (b)(2)(D)(ii). Compliance with the Opt-Out Notice

                                        3   Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are important

                                        4   consumer protections bestowed by Congress upon consumers and businesses giving them the

                                        5   right, and means, to stop unwanted fax advertisements.

                                        6          38.     2006 FCC Report and Order. The TCPA, in section (b)(2) of the Act, directed

                                        7   the FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice

                                        8   Requirements and the FCC did so in its 2006 Report and Order, which in addition provides

                                        9   among other things:
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10                  A.     The definition of, and the requirements for, an established business
      San Francisco, CA 94111




                                       11                  relationship for purposes of the first of the three prongs of an exemption to liability
          (415) 788-4220




                                       12                  under section (b)(1)(C)(i) of the Act and provides that the lack of an “established

                                       13                  business relationship” precludes the ability to invoke the exemption contained in

                                       14                  section (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);
                                       15                  B.     The required means by which a recipient’s facsimile telephone number
                                       16                  must be obtained for purposes of the second of the three prongs of the exemption
                                       17                  under section (b)(1)(C)(ii) of the Act and provides that the failure to comply with
                                       18                  these requirements precludes the ability to invoke the exemption contained in
                                       19                  section (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 13-16);

                                       20                  C.     The things that must be done in order to comply with the Opt-Out Notice

                                       21                  Requirements for the purposes of the third of the three prongs of the exemption

                                       22                  under section (b)(1)(C)(iii) of the Act and provides that the failure to comply with

                                       23                  these requirements precludes the ability to invoke the exemption contained in

                                       24                  section (b)(1)(C) of the Act (See 2006 Report and Order ¶¶ 24-34).

                                       25          As a result thereof, a sender of a faxed advertisement who fails to comply with the Opt-

                                       26   Out Notice Requirements cannot claim the exemption from liability contained in section (b)(1)(C)

                                       27   of the Act.

                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                                                                                                                               11
                                              Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 12 of 14



                                        1          39.     The Fax. Defendants sent the advertisement on or about August 22, 2018, via

                                        2   facsimile transmission from telephone facsimile machines, computers, or other devices to the

                                        3   telephone lines and facsimile machines of Plaintiff and members of the Class. The Fax constituted

                                        4   an advertisement under the Act. Defendants failed to comply with the Opt-Out Requirements in

                                        5   connection with the Fax. The Fax was transmitted to persons or entities without their prior

                                        6   express invitation or permission and Defendants are precluded from asserting that Defendants had

                                        7   an established business relationship with Plaintiff and other members of the class because of the

                                        8   failure to comply with the Opt-Out Notice Requirements. By virtue thereof, Defendants violated

                                        9   the TCPA and the regulations promulgated thereunder by sending the Fax via facsimile
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   transmission to Plaintiff and members of the Class. Plaintiff seeks to certify a class which
      San Francisco, CA 94111




                                       11   includes this fax and all others sent during the four years prior to the filing of this case through
          (415) 788-4220




                                       12   the present.

                                       13          40.     Defendants’ Other Violations. Plaintiff is informed and believes, and upon such

                                       14   information and belief avers, that during the period preceding four years of the filing of this Class
                                       15   Action Complaint and repeatedly thereafter, Defendants have sent via facsimile transmission
                                       16   from telephone facsimile machines, computers, or other devices to telephone facsimile machines
                                       17   of members of the Class other faxes that constitute advertisements under the TCPA that were
                                       18   transmitted to persons or entities without their prior express invitation or permission and without
                                       19   complying with the Opt-Out Notice Requirements. By virtue thereof, Defendants violated the

                                       20   TCPA and the regulations promulgated thereunder. Plaintiff is informed and believes, and upon

                                       21   such information and belief avers, that Defendants may be continuing to send unsolicited

                                       22   advertisements via facsimile transmission in violation of the TCPA and the regulations

                                       23   promulgated thereunder, and absent intervention by this Court, will do so in the future.

                                       24          41.     The TCPA provides a private right of action to bring this action on behalf of

                                       25   Plaintiff and the Class to redress Defendants’ violations of the Act, and provides for statutory

                                       26   damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is appropriate. Id.

                                       27          42.     The TCPA is a strict liability statute, so the Defendants are liable to Plaintiff and

                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                                                                                                                                   12
                                              Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 13 of 14



                                        1   the other class members even if their actions were only negligent.

                                        2          43.     Defendants knew or should have known that (a) Plaintiff and the other class

                                        3   members had not given prior express invitation or permission for the Defendants or anybody else

                                        4   to fax advertisements about the Defendants’ products, goods or services; (b) Plaintiff and the

                                        5   other class members did not have an established business relationship; (c) Defendants transmitted

                                        6   advertisements; (d) the Faxes did not contain the required Opt-Out Notice.

                                        7          44.     The Defendants’ actions injured Plaintiff and the other class members. Receiving

                                        8   the Defendants’ junk faxes caused Plaintiff and the other recipients to lose paper and toner

                                        9   consumed in the printing of the Defendants’ faxes. Moreover, the Defendants’ faxes occupied
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Plaintiff’s and the other class members’ telephone lines and fax machines. The Defendants’ faxes
      San Francisco, CA 94111




                                       11   cost Plaintiff and the other class members time, as Plaintiff and the other class members and their
          (415) 788-4220




                                       12   employees wasted their time receiving, reviewing and routing the Defendants’ unauthorized

                                       13   faxes. That time otherwise would have been spent on Plaintiff’s and the other class members’

                                       14   business or personal activities. The Defendants’ faxes unlawfully interrupted Plaintiff’s and other
                                       15   class members’ privacy interests in being left alone.
                                       16                                         PRAYER FOR RELIEF

                                       17          WHEREFORE, Plaintiff Sarbjit Dhesi, DC, QME, ACTAR, individually and on behalf of

                                       18   all others similarly situated, demands judgment in his favor and against Defendants Optum, Inc.,

                                       19   OptumRx Administrative Services, LLC, Avella of Deer Valley, Inc., BriovaRx Specialty, LLC,

                                       20   and BriovaRx Infusion Services, Inc., jointly and severally, as follows:

                                       21          A.      That the Court adjudge and decree that the present case may be properly

                                       22   maintained as a class action, appoint Plaintiff as the representative of the class, and appoint

                                       23   Plaintiff’s counsel as counsel for the class;

                                       24          B.      That the Court award actual monetary loss from such violations or the sum of five

                                       25   hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award treble

                                       26   damages of $1,500.00 if the violations are deemed “willful or knowing”;

                                       27          C.      That the Court enjoin the Defendants from additional violations; and

                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                                                                                                                              13
                                              Case 3:18-cv-06476-JD Document 53 Filed 06/06/19 Page 14 of 14



                                        1          D.     That the Court award pre-judgment interest, costs, and such further relief as the

                                        2   Court may deem just and proper.

                                        3

                                        4

                                        5   Dated: June 6, 2019                 By:     /s/ Willem F. Jonckheer
                                                                                        ROBERT C. SCHUBERT (S.B.N. 62684)
                                        6                                               rschubert@sjk.law
                                                                                        WILLEM F. JONCKHEER (S.B.N. 178748)
                                        7                                               wjonckheer@sjk.law
                                                                                        SCHUBERT JONCKHEER & KOLBE LLP
                                        8                                               Three Embarcadero Center, Suite 1650
                                                                                        San Francisco, California 94111
                                        9                                               Telephone:     (415) 788-4220
Three Embarcadero Center, Suite 1650




                                                                                        Fax:           (415) 788-0161
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
                                                                                        Local Counsel for Plaintiff
      San Francisco, CA 94111




                                       11
          (415) 788-4220




                                                                                        /s/ Ryan M. Kelly
                                       12
                                                                                        RYAN M. KELLY (pro hac vice admitted)
                                       13                                               rkelly@andersonwanca.com
                                                                                        ANDERSON + WANCA
                                       14                                               3701 Algonquin Road, Suite 500
                                                                                        Rolling Meadows, Illinois 60008
                                       15                                               Telephone:    (847) 368-1500
                                       16                                               Fax:          (847) 368-1501
                                                                                        Counsel for Plaintiff
                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28   FIRST AMENDED CLASS ACTION COMPLAINT
                                            Case No. 3:18-cv-06476-JD
                                                                                                                                              14
